Case 7:18-cv-00329 Document 15 Filed in TXSD on 12/20/18 Page 1 of 3

IN THE UNITED STATES DISTRICT C()URT
F()R 'I`HE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

THE UNlTED STATES OF AMERICA,
Plainri}j",

V.

65.791 ACRES OF LAND, MORE OR
LESS, SlTUATE IN HIDALGO COUNTY,
STATE OF TEXAS', AND THE ROMAN
CATHOLIC DIOCESE OF
BROWNSVILLE, TEXAS, ACT[NG BY
AND THROUGH ITS BISHOP, THE
MOST REVEREND DANIEL E. FLORES,
AS BISHOP OF THE ROMAN CATHOLlC
DIOCESE OF BROWNSV]LLE, AND FOR
HIS SUCCESSORS ]N OF'FICE, ET AL.,

De_fena'ants.

GOJDMWFW¢MEMCMWW¢MW¢UJEMWQCO°MCMM

CASE NO. 7: lS-CV-329

 

ORDER ON ROMAN CATHOLIC DIOCESE OF BROWNSVILLE’S UNOPPOSED
MOTION FOR LEAVE T() FILE A SUPPLEl\/lENTAL BRIEF IN OPPOSITION T()
PLAINTIFF’S MOTION FOR IMMEDIATE POSSESSION

 

After considering Defendant’s Unopposed l\/Iotion for Leave to File a Supplemental Brief

in Opposition to Plaintiff’s Motion for Immediate Possession, the Court GRANTS the motion as

follows:

a. Defendant may file a supplemental brief in opposition to Plaintiff’s motion for immediate

possession no later than Decernber 31, 2018',

b. Plaintiff may file a brief in response no later than January lO, 2018;

c. The initial pretrial conference is rescheduled to

, 2019, at

Case 7:18-cv-00329 Document 15 Filed in TXSD on 12/20/18 Page 2 of 3

Signed on this day Of , 2013.

 

Randy Crane
United States District Judge

Case 7:18-cv-OO329 Document 15 Filed in TXSD on 12/20/18 Page 3 of 3

CERTIFICATE ()F SERVICE
I certify that on Decernber 20, 2018, I electronically filed the foregoing motion and
proposed order by Defendant With the Clerk of the Court using the CM/ECF system, which will

send notification to all counsel of record and that I emailed a copy to all the parties in this case.

/s/ David C. Ga."za

